Citation Nr: 1745921	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-04 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability greater than 10 percent prior to April 17, 2009, and greater than 20 percent as of April 17, 2009.

2.  Entitlement to a rating in excess of 20 percent for right lower extremity weakness with sensory decrease.

3.  Entitlement to a rating in excess of 20 percent for left lower extremity weakness with sensory decrease.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 0 percent for peripheral neuropathy of the right thigh.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

These matters come to the Board of Veterans' Appeals (Board) from September 2009, December 2011, and June 2015 rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran died in July 2016.  However, the Appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).

In August 2017 correspondence, the Appellant's attorney advised that the Appellant requested a videoconference hearing before a Veterans Law Judge at the VA Regional Office closest to her home.  The Board is mindful that a substitute has the same rights regarding hearings as would have applied to the claimant had the claimant not died.  38 C.F.R. § 3.1010(f) (2016).  In this case, in November 2015, the Veteran and the Appellant both testified before the undersigned during a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  As a Board hearing has already been held in connection with the present claim, no additional hearing is warranted at this stage of the appeal process.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not resulted in forward flexion of the thoracolumbar spine to 60 degrees or less prior to April 17, 2009, or to 30 degrees or less from April 17, nor is there competent and credible evidence of incapacitating episodes having a total duration of at least two weeks.

2.  Throughout the period of appeal, the Veteran's right lower extremity weakness was manifested by, at most, moderate incomplete paralysis of the sciatic nerve.

3.  Throughout the period of appeal, the Veteran's left lower extremity weakness was manifested by, at most, moderate incomplete paralysis of the sciatic nerve..

4.  The Veteran's peripheral neuropathy of the left lower extremity was manifested by, at most, mild incomplete paralysis of the anterior crural (femoral) or obturator or external cutaneous nerve.

5.  The Veteran's peripheral neuropathy of the right lower extremity was manifested by, at most, mild incomplete paralysis of the external cutaneous nerve.

6.  The Veteran was not precluded from securing or following a substantially gainful occupation as a result of service-connected disabilities alone.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent prior to April 17, 2009, and greater than 20 percent as of April 17, 2009, for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237, 5243 (2016).

2.  The criteria for a rating greater than 20 percent for right lower extremity weakness have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for a rating greater than 20 percent for left lower extremity weakness have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8526 (2016).

5.  The criteria for a rating greater than 0 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8529 (2016).

6.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in April 2009 and June 2009 provided the proper notice to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in May 2011.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In May 2016, the Board remanded the claims to obtain outstanding records of treatment and to schedule the Veteran for updated VA examinations.  Unfortunately, the Veteran died before the requested examinations could be scheduled, thus making the performance of the requested VA examinations no feasible.  In light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.
Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2016).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016

Lumbar Spine

Service connection for a back condition was originally granted in a July 1969 RO decision.  A 10 percent disability rating was assigned, effective February 15, 1969.

The Veteran filed a claim for increase for the service-connected back disability on February 19, 2008.  An August 2008 RO rating decision continued a 10 percent rating for the lumbar spine disability.  The August 2008 RO decision did not become final, as the Veteran submitted new evidence within one year of the decision.  Subsequently, in a September 2009 RO decision, an increased 20 percent rating was granted for the lumbosacral spine disability, effective April 17, 2009.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2016).

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2016).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  The rater is to round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for intervertebral disc syndrome (IVDS) with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

Service connection for a back condition was originally established in a July 1969 RO decision.  A 10 percent disability rating was assigned, effective February 15, 1969.

The Veteran filed a claim for increase for the service-connected back disability on February 19, 2008.  An August 2008 RO rating decision continued a 10 percent rating for the lumbar spine disability.  The August 2008 RO decision did not become final, as the Veteran submitted new evidence within one year of the decision.  Subsequently, in a September 2009 RO rating decision assigned an increased 20 percent rating for the lumbosacral strain disability, effective April 17, 2009.

On review of all the evidence of record, both lay and medical, the Board finds that the Veteran's lumbar spine disability has not more nearly approximated a rating in excess of 10 percent prior to April 17, 2009, or a rating in excess of 20 percent from April 17, 2009.

On VA fee-basis examination in March 2008, the Veteran reported constant pain that he rated as a 7 on a 1 (low) to 10 (high) pain scale.  His pain was elicited by physical activity and stress.  Over the prior 12 months, a physician recommended one day of bedrest.  The examiner observed muscle spasm and tenderness.  The examiner observed a normal gait.  Forward flexion of the thoracolumbar spine was to 70 degrees with pain at 40 degrees.  Extension was to 10 degrees with pain at 5 degrees.  Right lateral flexion was to 20 degrees with pain at 20 degrees.  Left lateral flexion was to 20 degrees with pain at 10 degrees.  Right and left rotation were each to 20 degrees with pain at 10 degrees.  After repetitive use, pain and fatigue additionally limited joint function by 5 degrees.  The intervertebral disc syndrome did not cause any bowel or bladder dysfunction.

On VA fee-basis examination in May 2009, the Veteran reported constant pain.  His pain was elicited by physical activity and was relieved by rest and medication.  He wore a back brace and used a walker.  The back disability had not resulted in any incapacitation.  The examiner observed tenderness but no muscle spasm or ankylosis.  Forward flexion of the thoracolumbar spine was to 40 degrees with pain at 10 degrees.  Extension was to 10 degrees with pain at 5 degrees.  Right lateral flexion was to 20 degrees with pain at 10 degrees.  Left lateral flexion was to 30 degrees.  Right rotation was to 20 degrees with pain at 10 degrees.  Left rotation was to 30 degrees.  There was no additional limitation of motion on repetitive use testing.  The examiner specified that the intervertebral disc syndrome did not cause any bowel or bladder dysfunction.

On VA fee-basis examination in May 2011, the Veteran reported that he could walk about 50 to 100 feet.  He had experienced stiffness, fatigue, spasms, decreased motion, and numbness.  He experienced severe pain.  During flare-ups, he had weakness and incoordination.  He used a back brace.  The Veteran remarked that his spine condition had not resulted in any incapacitation during the prior 12 months.  

The examiner observed that the Veteran had an antalgic gait and walked unsteadily.  The Veteran used a cane and a walker due to back and leg weakness.  The examiner found no evidence of radiating pain on movement of the thoracolumbar spine.  Muscle spasm was present but did not produce an abnormal gait.  The examination did not reveal any weakness.  Muscle tone was normal.  There was no ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine was to 55 degrees with pain at 55 degrees.  Extension was to 5 degrees with pain at 5 degrees.  Right lateral flexion was to 15 degrees with pain at 15 degrees.  Left lateral flexion was to 25 degrees with pain at 25 degrees.  Right and left rotation were each to 30 degrees with pain at 30 degrees.  Repetitive motion testing did not result in any additional degree of limitation.  The examiner recorded the Veteran's complaints of bladder dysfunction but opined that the Veteran's intervertebral disc syndrome did not cause the bladder dysfunction or any bowel dysfunction.

At the November 2015 Board hearing, the Veteran testified that woke at least four or five times a night when his back was in the wrong position.  He stated that in the past year he had experienced about eight falls.  The Appellant reiterated that the Veteran had experienced numerous falls.  The Veteran was unable to stand or sit for extended periods of time.

Initially, the Board notes that there is no medical evidence of ankylosis of the thoracolumbar spine during the course of the appeal.  Thus, a higher rating cannot be assigned on that basis.

Moreover, at no time prior to April 17, 2009, has the evidence found forward flexion of the lumbar spine limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  At no time from April 17, 2009, has the evidence found forward flexion of the lumbar spine limited to 30 degrees or less.  The VA examination report prior to April 17, 2009, noted forward flexion, at worst, to 65 degrees with pain after repetitive use testing, and the examiner observed that, at that time, the Veteran had a normal gait.  The VA examination reports for the period from April 17, 2009 show forward flexion, at worst, to 40 degrees with pain.  The other treatment records show continuing complaints of pain and flare-ups.  However, neither the treatment records, nor VA examination reports show functional impairment that more nearly approximates the range of motion criteria to support a higher ratings under the General Rating Formula, even considering the Veteran's subjective complaints.

The Board has also considered the Veteran's and Appellant's reported impairment of function, and has considered additional limitations of motion due to pain, incoordination, fatigability, excess motion, weakened motion, or on flare up.  Even considering additional limitation of motion or function of the spine due to pain or other symptoms such as weakness, fatigability, pain, or incoordination the evidence still does not show that the lumbar spine disability more nearly approximate the criteria for higher ratings.  Upon repetitive use testing, range of motion of the spine did not show any additional loss of range of motion consistent with flexion of the thoracolumbar spine limited to 60 degrees or less prior to April 17, 2009, or limited to 30 degrees or less thereafter, and while the Veteran experienced pain during flare-ups, overall he remained able to function. 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. at 202  1995).

The factors that may additionally limit motion and function were considered and assessed by the examination reports.  The VA examiners noted less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  The Veteran described flare-ups were manifested by increased pain but continued ability to function.  The Board finds that pain and reduced range of motion is fully contemplated in the current 10 and 20 percent ratings assigned.  The evidence does not show that any additional factors reduce thoracolumbar flexion to 60 degrees or less prior to April 17, 2009, or to 30 degrees or less thereafter.

The Board has also considered whether a higher rating could be assigned under the IVDS formula based on incapacitating episodes.  However, the evidence shows that throughout the entire period of appeal, the Veteran was prescribed only a single day of bed rest as due to IVDS.  Therefore, he has not been shown to have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician of a total duration of at least two weeks prior to April 17, 2009, or for a total duration of at least four weeks thereafter.

As a final matter, the Board notes that the Veteran is separately rated for weakness and neuropathy of the left and right lower extremities.  Additionally, service connection has been separately granted for erectile dysfunction, and the Veteran was in receipt of special monthly compensation for loss of use of a creative organ.  Although the Veteran indicated at the May 2011 VA examination that he experienced bladder dysfunction, the VA examiner clarified that the Veteran's bladder dysfunction was not due to or proximately the result of the Veteran's low back disability.  There are no other neurological disabilities which have been attributed to the Veteran's lumbar spine disability by a medical professional.  The competent evidence does not show any other objective neurologic abnormalities associated with the low back disability so as to warrant any separate rating.

Accordingly, the Board finds that a rating in excess of 10 percent prior to April 17, 2009, and in excess of 20 percent from April 17, 2009, for the Veteran's lumbar spine disability is not warranted.  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Neurological Symptoms of the Bilateral Lower Extremities Associated with the Service Connected Lumbar Spine Disability

The Veteran filed a claim for increase for a service-connected back disability on February 19, 2008.  An August 2008 RO rating decision established service connection for weakness in the right and left lower extremities with sensory decrease.  A 20 percent disability rating was established for each lower extremity pursuant to Diagnostic Code 8520 (paralysis of sciatic nerve), effective February 19, 2008.

A September 2009 RO rating decision established service connection for peripheral neuropathy of the right thigh cutaneous nerve.  A 0 percent disability rating was established pursuant to Diagnostic Code 8799-8729 (neuralgia of the external cutaneous nerve of thigh), effective April 17, 2009.

Service connection for peripheral nerve involvement to include femoral, obturator, and external cutaneous, left lower extremity, as secondary to lumbosacral strain with intervertebral disc disease and degenerative disc disease was established in a December 23, 2011, RO rating decision.  A 10 percent disability rating was granted pursuant to Diagnostic Code 8599-8526 (paralysis of anterior crural nerve [femoral]), effective May 26, 2011, as that was the date that the disability was shown on VA examination.

Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular muscle atrophy.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis warrants.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8520 (2016). 

Under Diagnostic Code 8526, complete paralysis of the anterior crural (femoral) nerve warrants a 40 percent rating.  A 30 percent rating is warranted for severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8526 (2016). 

Under Diagnostic Code 8528, severe to complete paralysis of the obturator nerve warrants a 10 percent rating.  Mild or moderate paralysis warrants a 0 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8528 (2016). 

Under Diagnostic Code 8529, severe to complete paralysis of the external cutaneous nerve warrants a 10 percent rating.  Mild or moderate paralysis warrants a 0 percent rating.  38 C.F.R. § 4.124a , Diagnostic Code 8529 (2016). 

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note (2016).

The Board notes that the terms slight, moderate, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).

On VA fee-basis examination on March 10, 2008, motor weakness of the bilateral right and left hip function was of 4/5.  Motor weakness of the bilateral right and left knee extension was of 4/5.  The examiner stated that the most likely peripheral nerve involved was the sciatic nerve.

On VA fee-basis examination on May 18, 2009, the Veteran reported experiencing tingling and numbness in his bilateral lower extremities.  Motor weakness of the right and left hip adduction was of 4/5.  Motor weakness of the bilateral right and left knee extension was of 4/5.  Motor weakness of the bilateral right and left feet extension was of 4/5.  Right and left lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The examiner felt that the most likely peripheral nerves affected were the external cutaneous nerve of the thigh for the right lower extremity and the sciatic nerve for both lower extremities.

On VA fee-basis examination on May 26, 2011, the examiner noted that the Veteran had impaired lumbar spine sensory function.  Motor weakness of the bilateral right and left hip flexion was of 4/5.  Motor weakness of the bilateral right and left hip adduction was of 4/5.  Motor weakness of the bilateral right and left knee extension was of 4/5.  Motor weakness of the bilateral right and left feet extension were of 4/5.  Motor weakness of the bilateral right and left great toe extension was of 4/5.  Right and left lower extremity reflexes revealed knee jerk of 2+ and ankle jerk of 2+.  The examiner opined that the most likely peripheral nerves affected were the femoral nerve, obturator nerve, external cutaneous nerve of the thigh, and sciatic nerve.  The subjective factors were back pain with weakness in the bilateral legs, left more than right.  The objective factors were weakness of 4/5 of the bilateral hips, knees, and ankles.

A July 2014 private hospitalization record indicates that the Veteran had a normal motor and sensory examination.  Another July 2014 private hospital record shows that the Veteran had 5/5 strength in all of his extremities.  Patellar reflex was 2+ and equal.  Sensation to fine touch was not intact in the toes.

A June 2015 private hospital record shows that the Veteran had 5/5 strength in all of his extremities with normal sensation and a normal gait.  Tendon reflexes were 2+ deep.

During the course of the claim, the objective evidence shows moderate impairment resulting from the neurological symptoms of the bilateral lower extremities associated with the service-connected lumbar spine disability, but not greater.  Motor strength has been no worse than 4/5, which was noted on all of the VA examinations of record.  This objective evidence strongly suggests that the neurological symptoms are best objectively described as moderate.  The symptoms were not wholly sensory as would warrant a mild rating, but did not demonstrate any greater motor weakness that would warrant any higher rating.  The Board applies the Diagnostic Criteria pertaining to the anterior crural (femoral) nerve, obturator nerve, and external cutaneous nerve of the thigh are not warranted, as the symptoms are best approximated by the term moderate.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Moderate incomplete paralysis of the external cutaneous or obturator nerves warrants 0 percent ratings.  Moderate incomplete paralysis of the anterior crural (femoral) nerve warrants a 20 percent rating.  Those ratings have already been assigned and the Board finds that the preponderance of the evidence is against the assignment of any higher ratings.

In so finding, the Board in no way discounts the pain, numbness, and tingling that the Veteran reported experiencing in his bilateral lower extremities.  The Board notes that throughout the entire period of appeal, the Veteran was in receipt of a 20 percent rating for the right lower extremity and another 20 percent rating for the left lower extremity for moderate sciatic nerve symptoms.  This decision in no way affects those ratings.  However, as the objective evidence reflects mild symptoms, no higher rating is warranted for sciatic nerve symptoms.

At the November 2015 Board hearing, the Veteran's attorney raised concerns regarding the different diagnostic codes used to rate the Veteran's service-connected neurological symptoms of the lower extremities.  As reviewed above, the Diagnostic Codes employed relate to the specific nerves identified by medical personnel.  Additionally, the effective dates assigned were properly awarded based on the dates the specific nerve disabilities were manifest and identified.  See 38 C.F.R. § 3.400  (2016).

Accordingly, the Board finds that higher ratings for the neurological symptoms of the bilateral lower extremities associated with the service connected lumbar spine disability are not warranted, with the exception of left lower extremity peripheral nerve involvement, which warrants and increased rating of 20 percent, but not higher.  The Board finds that the preponderance of the evidence is against the claim for any other increase and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

In evaluating the claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to make impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lower back and lower extremity disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  Moreover, the diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2016); Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2016); Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of limitation and functional loss.

The Board further observes that, even if the available schedular ratings for the disabilities are inadequate, which they manifestly are not, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  The record does not show that the Veteran required frequent hospitalizations for orthopedic or neurologic manifestations of the lumbar spine disability.  There is also no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment with employment that rose to the level of marked interference, over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  Specifically, the schedular ratings contemplate some degree of industrial impairment.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

A veteran may be entitled to consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular rating based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, present disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran and Appellant have not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to make the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining whether there is one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016); Mittleider v. West, 11 Vet. App. 181 (1998). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran's service-connected disabilities consisted of lumbosacral strain, rated 20 percent; weakness in right lower extremity with sensory decrease, rated 20 percent; weakness in left lower extremity with sensory decrease, rated 20 percent; peripheral nerve involvement of the left lower extremity, rated 10 percent; peripheral nerve involvement of the right lower extremity, rated 0 percent; and erectile dysfunction, rated 0 percent.  The combined service-connected disability rating was 60 percent.  Notably, the Veteran's service-connected disabilities all resulted from a common etiology.  Thus he met the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) of having a single disability rated 60 percent.  A higher rating was assigned for the left lower extremity peripheral nerve involvement in this decision, but that does not materially affect the outcome as the Veteran already qualified for consideration under 38 C.F.R. § 4.16(a).

Therefore, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, or work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016).

According to the Social Security Administration (SSA) , the Veteran became too disabled to work as of February 15, 2008.  The SSA determined that the Veteran was disabled due to a primary diagnosis of chronic ischemic heart disease and a secondary diagnosis of chronic pulmonary insufficiency.

In an August 2009 statement, the Veteran said that he worked as a motel manager from 1995 through 2008.  He stated that his last day of actual work was February 13, 2008, when he went to the hospital for his back.

On VA fee-basis examination in May 2011, the examiner indicated that the Veteran was unable to lift over five pounds or walk more than 100 feet at a time with a walker due to his low back and lower extremity disabilities.  The examiner opined that there was no limit on sedentary employment due to the service-connected disabilities.

On a VA Form 21-8940, submitted in June 2013, the Veteran indicated that he had last worked full-time in February 2008.  At that time, he was a hotel manager.  He had completed two years of college and had an associate degree in accounting.  He had no other education or training.

At the November 2015 Board hearing, the Veteran testified that he would be unable to hold a job due to his back and legs.  He stated that his ability to walk around, lift objects, and sit in one place for an extended period were compromised.  He had an Associate's Degree in Accounting and did not have computer skills.

The weight of the evidence of record indicates that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Significantly, the Veteran earned an associate's degree and worked in his field for many years.  Considering that education and occupational experience, the VA examiner's findings that he could perform sedentary employment (when only considering his service-connected disabilities) are reasonable.  

The records pertaining to the period on appeal indicate that the Veteran was unemployable due to conditions that are nonservice connected, namely, ischemic heart disease and pulmonary insufficiency.  Significantly, the Veteran death certificate shows that his immediate cause of death was chronic obstructive pulmonary disease with no other immediate causes. 

While the Board does not doubt that the Veteran's service-connected disabilities had some effect on employability, as evidenced by his 60 percent combined disability rating, the weight of the evidence does not support the contention that the service-connected disabilities alone were of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board finds that the symptomatology associated with the Veteran's service-connected disabilities is appropriately compensated by the 60 percent combined disability rating assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

Therefore, the Board finds that the preponderance of the evidence is against a finding that TDIU was warranted.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).





ORDER

Entitlement to an increased rating for a cervical spine disability greater than 10 percent prior to April 17, 2009, and greater than 20 percent as of April 17, 2009, is denied.

Entitlement to a rating in excess of 20 percent for right lower extremity weakness with sensory decrease is denied.

Entitlement to a rating in excess of 20 percent for left lower extremity weakness with sensory decrease is denied.

Entitlement to a rating of 20 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted.

Entitlement to a rating in excess of 0 percent for peripheral neuropathy of the right thigh is denied.

Entitlement to TDIU is denied.



REMAND

The Veteran died in July 2016, and the Appellant has been accepted as the Veteran's substitute.

Of specific note, the regulations provide that, in order for a substituted claimant to move forward, a claim or appeal must be pending.  38 C.F.R. § 3.1010(g)(1) (2016).  A claim is considered to be pending if the claimant had filed the claim with an Agency of Original Jurisdiction, but dies before the Agency of Original Jurisdiction makes a decision on the claim, or if at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.  38 C.F.R. § 3.1010(g)(1)(i) (2016). 

In a June 2015 decision, the RO denied entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  At that point, the Veteran had one year to file a notice of disagreement.  Otherwise, that determination would become final.  38 C.F.R. § 20.302 (2016).

Unfortunately, the Veteran died in July 2015.  As that time period for filing a timely notice of disagreement had not yet expired, the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound was a pending claim at the time of the Veteran's death.  38 C.F.R. § 3.1010 (g)(1)(i) (2016).

The substitute must complete any action required by law or regulation within the time period remaining for the claimant to take such action on the date of his or her death.  The time remaining to take such action will start to run on the date of the mailing of the decision granting the substitution request.  38 C.F.R. § 3.1010 (f)(3) (2016).

The Appellant was accepted as a substitute claimant in November 2016.  In a notice of disagreement date-stamped as received by VA on May 27, 2016, the Appellant disagreed with the June 2015 decision denying  entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  That notice of disagreement was timely.  38 C.F.R. § 20.201 (2016).

No statement of the case has been issued addressing the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Therefore, that claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Issue a statement of the case addressing the issue of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Notify the Appellant of her appeal rights and that she must submit a timely substantive appeal if she wants appellate review of those issues.  If a timely substantive appeal is received, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


